Title: To James Madison from Gabriel Duvall, 12 November 1801
From: Duvall, Gabriel
To: Madison, James


Dear sir,Annapolis, 12 Nov. 1801.
A report prevails here, founded, it is said, on a letter from Mr. Steele, of Washington that a compromise has taken place between the United States & Great Britain as to the claims of the latter under the sixth article of the treaty of 1794, & that the U. S. are to pay a given sum which is to be accepted in full discharge of all the individual claims. It is said also that this last treaty, if it may be so called, contains a stipulation that out of the sum so agreed to be paid by the United States, the claims of our citizens against subjects of Great Britain, are to be satisfied. A friend of mine, Mr. Gibson of Talbot, who is one of the Representatives of Edward Reynolds deceased, is anxious to know the truth of this fact. Mr. Reynolds was a creditor, on Judgment, of Mr. Molleson, a british merchant to the amount of £4000 sterling exclusive of interest.
If there is no impropriety in your satisfying me on this head, before the subject is acted upon & made public, You will oblige me by informing me if such claims are to be satisfied in the manner abovestated. I am with great Respect & Esteem Your obedt. Sert.
G Duvall.
 

   RC (DLC). Docketed by JM.


   John Steele was comptroller of the treasury (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:314 n. 2).


   John Gibson III was prominent in politics in Talbot County, Maryland (Edward C. Papenfuse et al., eds., A Biographical Dictionary of the Maryland Legislature, 1635–1789 [2 vols.; Baltimore, 1979–85], 1:350–51).


   Gibson’s brother was married to Edward Reynolds’s sister Frances (see ibid., 1:352, 2:676).


   The London tobacco merchants William and Robert Molleson did extensive business in Maryland before the Revolution (Edward C. Papenfuse, In Pursuit of Profit: The Annapolis Merchants in the Era of the American Revolution, 1763–1805 [Baltimore, 1975], pp. 38, 40, 170, 190).

